Title: To George Washington from Henry Lee, Jr., 28 February–3 March 1799
From: Lee, Henry Jr.
To: Washington, George



dear sir
Stratford [Va.] feby 28th[–3 March 17]99

Last monday evening Mr C. Washington presented me with yr favor covering a duplicate of yr let. of the 4th Novr & accompanying deeds for the land given for Magnolio. The deeds have been executed agreably to desire. The duplicate is the first letr I recd from you on the subject it concerns, which fact will of course apologize for my silence.
I passed thro. alexa. early in Decr & should have called at Mt

Vernon, but you was then absent, having gone to Philada to meet the general officers of the army—Mr Simms did make every effort to procure Harrisons lands, as did I afterwards thro. Mr W. B. Page—But neither could move him from a his price 5£ pr acre. Yr offer was as many dollars—To attend longer to that subject or to trouble you with a let. upon it seemed to me equally useless.
I wish he could have been induced to have fallen near yr price, I would have made some sacrifice to have procured the land. For I never was more anxious to satisfy a demand than I am the one you possess—Relying on the promises of Judge Wilson the opinion of my worthy friend Mr Morgan, & afterwards on the honor of Mr Morris to whom I paid 10,000£ in cash for bills on his son interest in Loudon which I was assured would be duely paid, I have been brought into a trying & disagreable scene.
But it is vain to occupy yr time with a narrative of the causes of my unprepared condition—My Berkeley Lands I have offered for sale including the ore bank for 6£ pr acre—a price always deemed fair. The gentleman has engaged to meet me there the first week in may, if I sell I shall be ready to releive yr wants.
A sooner day I shd have appointed but having engaged very indiscreetly in a congressional election I cannot quit the district till after the 24th April.
On my return I will wait on you.
I am sorry you view my city lots in the light you do—I recd them in payment at the prices I offerd them for. My plats which you would have seen had we entered into treaty would have shewn their size, but as the proposal was pr square foot, the size of the lot could not effect the fairness of the contract; as the charge would have been commensurate with the quantity of the square feet sold.
I am very apt to give liberal prices for any thing I buy, & I suppose I may have done so in the city lots as in many other instances.
I calculated greatly on the advancing prosperity of the Country, in this I have been disappointed & shall submit to the suffering it will produce, without a murmur—Pecuniary loss I disregard, but there is another loss which I feel & shall for ever feel. Wishing you every happiness I remain with the highest respect yr friend & ob: sert

Henry Lee



Stratford 3d March 99
From Mr George Lee who owes me money I recd a letr of which the following is an extract since my writing to you.
I take the liberty of presenting the same to you that shd the land answer you, I may accede to Mr Lee’s proposal.
11 April Loudon
“Being very anxious to setde all my debts & finding it impossible unless I can sell my land in fairfax near Colchester I now make an offer of it to you—there is 408 acres a good house, ¼ timber, one mile from Colchester & 15 from Alexa. conveniently situated to the river”—this land is rented out, but for what sum the writer does not mention, nor can I inform—tho. this I will ascertain in May—His price is 50/ per acre.
With very high respect & attachmt I remain yr ob: frd & ser.


H.L.
